UN|TED STATES DlSIEBB@TZQMW$JQUIHE|RNB|§IKR|Uo@ErN§N `BOFFK|ed\llCZfl@G/ 1|`8*@\`3® bUtbi\-QCE &

ASSOC ATES. P.C. - 2371

»_W '- d .

 

ALEXANDER RAY THURSTON, |NDlV|DUALLY AND ON BEHALF OF index #? 1113-CV'09044"’AE'3N
OTHERS S|M|LARLY S|TUATED
P|aintiff(s)
-aoainst- Date Filed;
FLYF|T HOLD|NGS, LLC ETAL AFF|DAV|T OF SERV|CE
Defendant(s)

 

STATE OF NEW YORK: COUNTY OF NEW YORK Ss:

ANDRE |V|E|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON AND OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK,

That on October 16, 2018 at 11:50 AM at

 

221 WEST 29TH STREET, APT. 225
NEW YORK, NY 10001

deponent served the within true copy/copies of the SU|V|MONS |N A C|V|L ACTION AND COl\/IPLA|NT.
NOT|CE OF |NTENTION TO ENFORCE LlMlTED LlABlL|TY COMPANY MEMBER LlABlL|TY FOR
SERV|CES RENDERED on BR|AN CHAPPON, the defendant/respondent therein namedl

SU|TABLE
AGE

MA|L|NG

MlLlTARY
SERV|CE

by delivering thereat a true copy/copies of each to GABR|EL MELO a person of suitable age and discretion. Said
premises is the defendant's/respondent's dwelling house within the state. He identified himself as the DOORMAN of

the defendant/respondent
Deponent further states that he describes the person actually served as follows:

Sex Skin Co|or Hair Co|or Age (Approx.) Height (Approx.) Weight (Approx)
MALE WH|TE BROWN 30 5'8 150

 

Deponent enclosed a true copy/copies of same in a postpaid wrapper properly addressed to the defendant/respondent at
the defendants/respondents last known residence at

221 WEST 29TH STREET, APT. 22B
NEW YORK, NY 10001

and deposited said wrapper in a post office or official depository under exclusive care and custody of the United States
Posta| Service within New York State on October 16, 2018 by REGULAR F|RST CLASS MA|L in an envelope marked
PERSONAL & CONF|DENT|AL and not indicating on the outside envelope thereof by return address or otherwise that the
communication is from an attorney or concerns an action against the party to be served

DOORMAN / CONC|ERGE / SECUR|TY REFUSED TO ALLOW DEPONENT ACCESS |NTO SA|D BU|LD|NG

Person spoken to was asked whether the defendant was in the military service of the State of New York or the iinm=~.
States and received a negative rep|y. Upon information and belief based upon the conversation and observation as
aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federa| Soldiers and Sailors Civi| Re|ief Act.

 

Sworn to me on: October 16, 2018

Linda Forman R%n'@" Gotham Process |nc.

Notary Pub|ic, State of New York Notary Pub|ic, State of New York 299 Broadway ANDRE ME|SEL
NO. O1F05031305 NO. O1F06125415 NeW York NY 10007 . ,

Qua|ified in New York County Qua|it”ied in New York County Llcense #~ 1372356

Commission Expires August 1, 2022 Commission Expires Apri| 18, 2021 Docket #: *1093084~

